Citation Nr: 1311144	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-45 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.



Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Veteran's service treatment records (STRs) reflect that his military occupational specialty in service was an airman and an aviation boatswain's mate, aircraft handler.  His STRs, to include April 1973 service separation examination report, are silent for complaints, findings, treatment, or diagnosis related to tinnitus.  

A March 2008 VA audiology note states that the Veteran reported tinnitus in both ears which is constant and high pitched.  On September 2008 VA examination for hearing loss, the Veteran reported tinnitus which began 2-3 years prior.  

On December 2009 VA examination, the examiner noted the Veteran's history of noise exposure to include unprotected exposure to hazardous military noise (aircraft carrier deck) as well as civilian noise (locomotive engineer for 20 years).  The examiner noted that the Veteran experiences severe, bilateral, constant, tonal tinnitus of unknown etiology and onset 10 years ago.  The examiner opined that the Veteran's tinnitus occurred too long after his military service to have been caused by the military; thus, it is less likely than not that his tinnitus is service connected.

In October 2010, in response to an RO request for a medical advisory opinion as to whether the Veteran's tinnitus is secondary to his service-connected hearing loss and/or a symptom of his service-connected hearing loss, a VA audiologist opined that although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  He stated that hearing loss does not cause tinnitus, and opined that it is not at least as likely as not that the Veteran's tinnitus is secondary to his service-connected hearing loss or a symptom of the hearing loss.

In August and October 2012, the Veteran submitted 10 lay statements, including from family members and friends, and fellow service members.  The fellow service members (including a crew chief) corroborated that the Veteran served in an environment where there was constant exposure to hazardous levels of noise; they also recalled that while in service the Veteran had complained or "often complained" of ringing in his ears.  The Veteran's family and friends also submitted statements noting he had continued complaints of ringing in the ears.  

In a January 2011 statement the Veteran clarified a notation by a VA examiner as to when he first experienced ringing in his ears.  The Veteran stated that whereas a VA examiner had noted that the Veteran reported his tinnitus began 10-12 years prior, what he actually reported was that the ringing worsened in the last 10 to 12 years,.  He further explained that following service, he had initially worked as a trackman and switch man (outdoor positions without exposure to unusually loud noise) and then as a locomotive engineer (where he noticed some hearing loss).  In a September 2012 statement, the Veteran's representative cited to a medical text indicating that tinnitus often accompanied sensorineural/noise-induced hearing loss. 

The Veteran has been awarded service connection for hearing loss (as due to combat noise trauma).  

Given the Veteran's duties as an airman and aircraft handler in service, it is not in dispute that the Veteran was exposed to noise trauma in service.  As tinnitus is a disability capable of lay observation (see Charles v. Principi, 16 Vet. App. 370, 374) (2002)), and its presence has been reported by the Veteran and  acknowledged by VA medical care-providers, it is also shown that the Veteran has tinnitus.

What remains necessary to establish service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.  Notably, one method of establishing nexus (and service connection) is by showing inception of the disability for which service connection is sought during service.  See 38 C.F.R. § 3.303(a).  The Veteran alleges his tinnitus began in service and has persisted since.  Service medical records do not note tinnitus, and the Board must look to the other medical and lay evidence of record pro and con in this matter.  

The fact that tinnitus was not noted in the service treatment records does not preclude that it may have been present but not reported to medical care providers.  Consequently, the credibility of the Veteran's accounts of onset of tinnitus in service becomes a critical factor in this matter.  Against the Veteran's claim are notations in clinical records (in September 2008 that the tinnitus began 2-3 years prior and in December 2009 that it had its onset 10 years prior), and the December 2009 VA examiner's opinion (relying on those notations) that the tinnitus was unrelated to service.  [The record also includes a VA medical advisory opinion to the effect that the tinnitus is not secondary to the Veteran's service-connected hearing loss.]   The Veteran's explanation that his tinnitus first appeared in service, but became more pronounced in recent years (and therefore was first brought to clinicians' attention more recently is not inherently implausible); consequently, the Board looks to other factors weighing on the Veteran's credibility.  It is true that the accounts of inception of tinnitus in service are self-serving; however, all subjective accounts are self-serving to some extent, and that, of itself, cannot be determinative.

What the Board finds particularly significant in this case is that in his accounts of inception of tinnitus in service the Veteran does not stand alone.  The Board is not prepared to dismiss as not credible the numerous lay statements (including by former fellow servicemen) the Veteran has submitted in support of his claim (with recollections of his complaints of tinnitus beginning in service); the record provides no clear basis for such a finding.  Therefore, resolving any remaining reasonable doubt in the Veteran's favor, as required under 38 C.F.R. § 3.102, the Board finds that the record reasonably shows that the Veteran's current tinnitus had its inception in service.  

The requirements for establishing service connection are met.  Service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


